Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 16, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  162164 & (20)(22)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  SUBHASH KAPUR, Trustee of the SUBHASH                                                                 Richard H. Bernstein
  KAPUR LIVING TRUST,                                                                                   Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 162164
                                                                     COA: 353956
                                                                     Oakland CC: 2019-178445-AV
  ROBERT SHUMAKE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motions for immediate consideration are GRANTED.
  The application for leave to appeal the October 22, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The request for a stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 16, 2020
         p1215
                                                                                Clerk